DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 11, and 17 are objected to because of the following informalities:  
Claim 8, line 2: “extracted wavelets” should be corrected to “extracted wavelets.”.
Claim 11, line 1: “storage media of claim 11” should be corrected to “storage media of claim 10”.
Claim 17, line 2: “extracted wavelets” should be corrected to “extracted wavelets.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an intersection" in lines 5-6. It is unclear from the language of the claim if the “intersection” is an intersection between the seismic surface and the seismic cube or if the “intersection” is referring to the seismic surface intersection something else. For the purposes of examination, the limitation “an intersection” shall be interpreted as an intersection between the seismic cube and the seismic surface. This rejection could be overcome by amending the claim language to more clearly show what the intersection is.
Claim 2 recites the limitation "the 2D slices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if “2D slice” refers to the picked seismic surface or a two dimensional slice of the seismic data cube, or to any 2D data set. For the purposes of examination, “2D slice” shall be interpreted as any two dimensional data set.
Claim 4 recites the limitation “the wavelet length” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the wavelet length” is intending to reference the previously recited “selected length” or is referring to the “wavelet length” defined in Claim 3. Clarification would be appreciated. Further note, Claim 4 depends from claim 2 not claim 3.

Claim 5 recites the limitation “the genes” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “genes” has been defined in claim 3, however claim 5 depends from claim 2.
Claim 10 recites the limitation "an intersection" in lines 7-8. It is unclear from the language of the claim if the “intersection” is an intersection between the seismic surface and the seismic cube or if the “intersection” is referring to the seismic surface intersection something else. For the purposes of examination, the limitation “an intersection” shall be interpreted as an intersection between the seismic cube and the seismic surface. This rejection could be overcome by amending the claim language to more clearly show what the intersection is. 
Claim 11 recites the limitation "the 2D slices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if “2D slice” refers to the picked seismic surface or a two dimensional slice of the seismic data cube, or to any 2D data set. For the purposes of examination, “2D slice” shall be interpreted as any two dimensional data set.
Claim 18 recites the limitation "an intersection" in lines 9-10. It is unclear from the language of the claim if the “intersection” is an intersection between the seismic surface and the seismic cube or if the “intersection” is referring to the seismic surface intersection something else. For the purposes of examination, the limitation “an intersection” shall be interpreted as an intersection between the seismic cube and the seismic surface. This rejection 
Claim 19 recites the limitation "the 2D slices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if “2D slice” refers to the picked seismic surface or a two dimensional slice of the seismic data cube, or to any 2D data set. For the purposes of examination, “2D slice” shall be interpreted as any two dimensional data set.
Claims 1, 7, 9, 10, 16, and 18 recite the limitation “seismic wavelets”, Claims 2-3, 11-12, and 19-20 recite the limitation “the wavelets”, and Claims 3-4, , 8, 12-13, 17, and 20 recite the limitation “extracted wavelets”. It is unclear if all of these limitation refer to the seismic wavelets extracted in the independent claims 1, 10, and 18 or refer to different limitations. Further clarification would be appreciated. This rejection could be overcome by amending the claims to more consistently refer to the extracted seismic wavelets.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,022,710. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 1-3, 10-15, and 18-20 are anticipated by U.S. Patent ‘710 claims 1-6.

Regarding claims 1, 10, and 18 of the instant application and claim 1 of U.S. Patent ’710 can be comparted as:
Claim 1 of Instant Application
Claim 1 of U.S. Patent ‘710
A computer-implemented method for evaluating productivity, comprising:
A method for identifying anomalies in a subterranean formation, the method comprising:
receiving a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube;
receiving a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube;
extracting seismic wavelets with a selected length from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface;
extracting, by an anomaly identification (ID) engine, data representing seismic wavelets with a selected length from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface;

determining a reference wavelet;
computing, using a weighting module of the anomaly ID engine, a reference wavelet based on an initialization function applied, by the weighting module, to the data representing the seismic wavelets;
generating a surface attribute map based on comparing each of the seismic wavelets to the reference wavelet; and
generating, by the mapping module, an attribute map that identifies the anomalies in a subterranean formation based on the abnormality measure between the reference wavelet and each seismic wavelet.
evaluating a productivity of the seismic surface using the surface attribute map.
generating, by the mapping module, an attribute map that identifies the anomalies in a subterranean formation based on the abnormality measure between the reference wavelet and each seismic wavelet.


Therefore U.S. Patent ‘710 claim 1 is in essence a “species” of the generic invention of instant application claims 1, 10, and 18. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Regarding claims 2, 11, and 19 of the instant application, claim 2 of U.S. Patent ’710 discloses every single feature claimed and can be comparted as:
Claims 2, 11, and 19 of Instant Application
Claim 2 of U.S. Patent ‘710
further comprising determining weights for each of the 2D slices or each sample of the wavelets, wherein the wavelets are extracted using the weights.
further comprising determining weights for each of the 2D slices or sample of the wavelets, wherein the wavelets are extracted using the weights.


Regarding claims 3, 12, and 20 of the instant application, claim 3 of U.S. Patent ’710 discloses every single feature claimed and can be comparted as:
Claims 3, 12, and 20 of Instant Application
Claim 3 of U.S. Patent ‘710
further comprising, before extracting the wavelets, determining a wavelet length for the selected seismic cube, 

further comprising, before extracting the wavelets, determining a wavelet length for the selected seismic cube,
wherein the wavelet length represents a number of genes in each of the extracted wavelets.
wherein the wavelet length represents a number of genes in each of the extracted wavelets.



Claim 13 of Instant Application
Claim 4 of U.S. Patent ‘710
wherein the wavelet length is the same for all of the extracted wavelets.
wherein the wavelet length is the same for each of the extracted wavelets.


Regarding claim 14 of the instant application, claim 5 of U.S. Patent ’710 discloses every single feature claimed and can be comparted as:
Claim 14 of Instant Application
Claim 5 of U.S. Patent ‘710
the instructions further comprising selecting a parameter reference for the weight function to give weights to each of the genes.
further comprising selecting a parameter reference for the weight function to give weights to each of the genes.


Regarding claim 15 of the instant application, claim 6 of U.S. Patent ’710 discloses every single feature claimed and can be comparted as:
Claim 15 of Instant Application
Claim 6 of U.S. Patent ‘710
wherein the parameter reference ranges from 0.1 to 0.99.
wherein the parameter reference is between 0.1 and 0.99.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
 extracting seismic wavelets with a selected length from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface; 
determining a reference wavelet; 
generating a surface attribute map based on comparing each of the seismic wavelets to the reference wavelet; and 
evaluating a productivity of the seismic surface using the surface attribute map.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “extracting seismic wavelets with a selected length from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a computer-implemented method” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computer-implemented 
The limitation(s) regarding “determining a reference wavelet”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a computer-implemented method” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computer-implemented method” language, “determining” in the context of this claim encompasses the user manually determining a reference wavelet.
The limitation(s) regarding “generating a surface attribute map based on comparing each of the seismic wavelets to the reference wavelet”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a computer-implemented method” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computer-implemented method” language, “generating” in the context of this claim encompasses the user manually comparing the wavelets and generating a surface attribute map.
The limitation(s) regarding “evaluating a productivity of the seismic surface using the surface attribute map”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a computer-implemented method” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a computer-implemented 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“method for evaluating productivity” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to evaluating productivity. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. 
“computer-implemented” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic 
“receiving a seismic cube and a seismic surface, wherein the seismic cube includes traces recorded at receivers deployed to collect seismic data, and the seismic surface is picked on the seismic cube” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

Claim 10 further recites the additional element(s) of:
“One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data 

Claim 18 further recites the additional element(s) of:
“one or more processors” and “a computer-readable storage device coupled to the one or more processors and having instructions stored thereon” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);

-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “evaluating productivity” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “computer-implemented”, “One or more non-transitory computer-readable storage media”, “one or more processors”, and “a computer-readable storage device” are viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly, with regards to “receiving 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “evaluating productivity”, computer-implemented”, “One or more non-transitory computer-readable storage media”, “one or more processors”, “a computer-readable storage device”, and “receiving a seismic cube and a seismic surface”  can be viewed as a field of use, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2-9, 11-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no 
Claims 3-4, 12-13, and 20 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2, 5-9, 11, 14-17, and 19 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tnacheri et al. (US 7519476 B1) in view of Ramfjord et al. (US 20200301036 A1).

Regarding Claim 1. Tnacheri teaches:
A computer-implemented (See Figure 1: Processor 26.) method for evaluating productivity (See Col. 1, lines 13-16: automatically extracts geological information.), comprising: 
receiving a seismic cube (See Figure 2; Col. 8, lines 1-3: Seismic data Volume 19.) and a seismic surface (See Figure 2; Col. 1, lines 1-2; Col. 3, line 50 – Col. 4, line 3; Col. 5, lines 45-49; and Col. 8, lines 49-58: Potential solutions. Initial traces. Segmenting regions that correspond to real world objects. Trace positions.), wherein the seismic cube includes traces (See Figure 1; Col. 3, lines 40-50: Traces 20.), and the seismic surface is picked on the seismic cube (See Col. 1, lines 50-56; Col. 3, line 50 – Col. 4, line 3: Picking. performing unbiased sampling on at least a portion of the three dimensional seismic data volumes to obtain a plurality of initial traces.); 
extracting seismic wavelets (See Figure 4; Col. 2, lines 35-44: wavelets.) with a selected length (See Col. 6, lines 63-67; and Col. 7, lines 12-21: adapting the size of the genotype wavelet.) from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface (See Figures 5, 6, and 7; Col. 4, lines 4-13: A plurality of samples can then be computed along the plurality of initial traces.); 
determining a reference wavelet (See Figure 3 and Col. 4, lines 14-24: The genotype can be a representative wavelet. Genotype A, B, and C.); 
(See Figures 5, 6, and 7; Col. 9, lines 6-15: Geopolulation 70.)  based on comparing each of the seismic wavelets to the reference wavelet (See Col. 4, lines 24-37; Col. 6, line 50 – Col. 7, line 35: determining the fitness of each of the plurality of individuals by comparing their attributes … to the genotype.).
Tnacheri is silent as to the language of:
recorded at receivers deployed to collect seismic data; and
evaluating a productivity of the seismic surface using the surface attribute map.
Nevertheless Ramfjord teaches:
recorded at receivers deployed to collect seismic data (See Figure 3 and para[0063]: Sensors (e.g., receivers) 344.); and
evaluating a productivity of the seismic surface using the surface attribute map (See para[0108] and para[0120]: assessing the producibility of reservoir rocks.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tnacheri recorded at receivers deployed to collect seismic data; and evaluating a productivity of the seismic surface using the surface attribute map such as that of Ramfjord. Tnacheri and Ramfjord are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramfjord teaches, “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production (See para[0098]). One of ordinary skill would have been motivated to modify Tnacheri, because combining receivers according to known methods would have yielded the predictable result of obtaining seismic data. Further, one of ordinary skill would have been motivated to modify Tnacheri, because evaluating productivity would help to maximize economic production from a well, as recognized by Ramfjord.

Regarding Claim 2. Tnacheri teaches:
The computer-implemented method of claim 1, 
further comprising determining weights for each sample of the wavelets (See Col. 4, lines 38-46 and Col. 6, line 63 – Col. 7, line 7: Fitness. The value of the shape of the wavelet can be normalized.), wherein the wavelets are extracted using the weights (See Col. 4, lines 38-46 and Col. 5, line 62 – Col. 6, line 7: A wheel method can also be used, which associates a selection probability proportional to each individual's fitness. A correlation regarding wavelet shapes is therefore the best way to discriminate between wavelets when looking for horizons.).

Regarding Claim 3. Tnacheri teaches:
The computer-implemented method of claim 1, 
(See Col. 7, lines 12-21: standard deviation of the lengths of each wavelet of samples that belong to the same subpopulation.), 
wherein the wavelet length represents a number of genes in each of the extracted wavelets (See Col. 8, line 63 – Col. 9, line 2: any number of genotypes can be identified, depending on the sampling size.).

Regarding Claim 4. Tnacheri teaches:
The computer-implemented method of claim 2, 
wherein the wavelet length is the same for all of the extracted wavelets (See Col. 7, lines 12-30: standard deviation of the lengths of each wavelet of samples that belong to the same subpopulation.).

Regarding Claim 5. Tnacheri teaches:
The computer-implemented method of claim 2, 
further comprising selecting a parameter reference for the weight function to give weights to each of the genes (See Col. 4, lines 38-46 and Col. 6, line 63 – Col. 7, line 2: Fitness. Value of the shape.).

Regarding Claim 6. Tnacheri teaches:
The computer-implemented method of claim 5, 
wherein the parameter reference ranges from 0.1 to 0.99 (See Figures 5 – 7 and Col. 9, lines 50-55: fitness ranging from 0.50 to 1.00.).

Regarding Claim 7. Tnacheri teaches:
The computer-implemented method of claim 1, 
wherein the reference wavelet is determined as a mean of the seismic wavelets (See Col. 2, lines 22-25: average of each individual.).

Regarding Claim 8. Tnacheri teaches:
The computer-implemented method of claim 1, 
wherein the reference wavelet is determined as the median of the extracted wavelets (See Col. 8, lines 14-24: representative wavelet.).

Regarding Claim 9. Tnacheri teaches:
The computer-implemented method of claim 1, 
wherein the reference wavelet is manually selected from the seismic wavelets (See Col. 1, lines 52-56: manual picking and editing.).

Regarding Claim 10. Tnacheri teaches:
One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (See Figure 1: Processor 26.), cause the one or more processors to: 
receive a seismic cube (See Figure 2; Col. 8, lines 1-3: Seismic data Volume 19.) and a seismic surface (See Figure 2; Col. 1, lines 1-2; Col. 3, line 50 – Col. 4, line 3; Col. 5, lines 45-49; and Col. 8, lines 49-58: Potential solutions. Initial traces. Segmenting regions that correspond to real world objects. Trace positions.), wherein the seismic cube includes traces (See Figure 1; Col. 3, lines 40-50: Traces 20.), and the seismic surface is picked on the seismic cube (See Col. 1, lines 50-56; Col. 3, line 50 – Col. 4, line 3: Picking. performing unbiased sampling on at least a portion of the three dimensional seismic data volumes to obtain a plurality of initial traces.); 
extract seismic wavelets (See Figure 4; Col. 2, lines 35-44: wavelets.) with a selected length (See Col. 6, lines 63-67; and Col. 7, lines 12-21: adapting the size of the genotype wavelet.) from the seismic cube along an intersection with the seismic surface for each spatial (See Figures 5, 6, and 7; Col. 4, lines 4-13: A plurality of samples can then be computed along the plurality of initial traces.); 
determine a reference wavelet (See Figure 3 and Col. 4, lines 14-24: The genotype can be a representative wavelet. Genotype A, B, and C.); 
generate a surface attribute map (See Figures 5, 6, and 7; Col. 9, lines 6-15: Geopolulation 70.)  based on comparing each of the seismic wavelets to the reference wavelet (See Col. 4, lines 24-37; Col. 6, line 50 – Col. 7, line 35: determining the fitness of each of the plurality of individuals by comparing their attributes … to the genotype.).
Tnacheri is silent as to the language of:
recorded at receivers deployed to collect seismic data; and
evaluate a productivity of the seismic surface using the surface attribute map.
Nevertheless Ramfjord teaches:
recorded at receivers deployed to collect seismic data (See Figure 3 and para[0063]: Sensors (e.g., receivers) 344.); and
evaluate a productivity of the seismic surface using the surface attribute map (See para[0108] and para[0120]: assessing the producibility of reservoir rocks.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tnacheri recorded at receivers deployed to collect seismic data; and evaluating a (See para[0098]). One of ordinary skill would have been motivated to modify Tnacheri, because combining receivers according to known methods would have yielded the predictable result of obtaining seismic data. Further, one of ordinary skill would have been motivated to modify Tnacheri, because evaluating productivity would help to maximize economic production from a well, as recognized by Ramfjord.

Regarding Claim 11. Tnacheri teaches:
The computer-readable storage media of claim 11, 
the instructions further comprising determining weights for each of the 2D slices or each sample of the wavelets (See Col. 4, lines 38-46 and Col. 6, line 63 – Col. 7, line 7: Fitness. The value of the shape of the wavelet can be normalized.), wherein the wavelets are extracted using the weights (See Col. 4, lines 38-46 and Col. 5, line 62 – Col. 6, line 7: A wheel method can also be used, which associates a selection probability proportional to each individual's fitness. A correlation regarding wavelet shapes is therefore the best way to discriminate between wavelets when looking for horizons.).

Regarding Claim 12. Tnacheri teaches:
The computer-readable storage media of claim 11, 
the instructions further comprising, before extracting the wavelets, determining a wavelet length for the selected seismic cube (See Col. 7, lines 12-21: standard deviation of the lengths of each wavelet of samples that belong to the same subpopulation.), 
wherein the wavelet length represents a number of genes in each of the extracted wavelets (See Col. 8, line 63 – Col. 9, line 2: any number of genotypes can be identified, depending on the sampling size.).

Regarding Claim 13. Tnacheri teaches:
The computer-readable storage media of claim 12, 
wherein the wavelet length is the same for all of the extracted wavelets (See Col. 7, lines 12-30: standard deviation of the lengths of each wavelet of samples that belong to the same subpopulation.).

Regarding Claim 14. Tnacheri teaches:

the instructions further comprising selecting a parameter reference for the weight function to give weights to each of the genes (See Col. 4, lines 38-46 and Col. 6, line 63 – Col. 7, line 2: Fitness. Value of the shape.).

Regarding Claim 15. Tnacheri teaches:
The computer-readable storage media of claim 14, 
wherein the parameter reference ranges from 0.1 to 0.99 (See Figures 5 – 7 and Col. 9, lines 50-55: fitness ranging from 0.50 to 1.00.).

Regarding Claim 16. Tnacheri teaches:
The computer-readable storage media of claim 11, 
wherein the reference wavelet is determined as a mean of the seismic wavelets (See Col. 2, lines 22-25: average of each individual.).

Regarding Claim 17. Tnacheri teaches:

wherein the reference wavelet is determined as the median of the extracted wavelets (See Col. 8, lines 14-24: representative wavelet.).

Regarding Claim 18. Tnacheri teaches:
A system, comprising: 
one or more processors (See Figure 1: Processor 26.); and 
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors (See Figure 1: Processor 26.), cause the one or more processors to: 
receive a seismic cube (See Figure 2; Col. 8, lines 1-3: Seismic data Volume 19.) and a seismic surface (See Figure 2; Col. 1, lines 1-2; Col. 3, line 50 – Col. 4, line 3; Col. 5, lines 45-49; and Col. 8, lines 49-58: Potential solutions. Initial traces. Segmenting regions that correspond to real world objects. Trace positions.), wherein the seismic cube includes traces (See Figure 1; Col. 3, lines 40-50: Traces 20.), and the seismic surface is picked on the seismic cube (See Col. 1, lines 50-56; Col. 3, line 50 – Col. 4, line 3: Picking. performing unbiased sampling on at least a portion of the three dimensional seismic data volumes to obtain a plurality of initial traces.); 
(See Figure 4; Col. 2, lines 35-44: wavelets.) with a selected length (See Col. 6, lines 63-67; and Col. 7, lines 12-21: adapting the size of the genotype wavelet.) from the seismic cube along an intersection with the seismic surface for each spatial coordinate associated with the seismic surface (See Figures 5, 6, and 7; Col. 4, lines 4-13: A plurality of samples can then be computed along the plurality of initial traces.); 
determine a reference wavelet (See Figure 3 and Col. 4, lines 14-24: The genotype can be a representative wavelet. Genotype A, B, and C.); 
generate a surface attribute map (See Figures 5, 6, and 7; Col. 9, lines 6-15: Geopolulation 70.)  based on comparing each of the seismic wavelets to the reference wavelet (See Col. 4, lines 24-37; Col. 6, line 50 – Col. 7, line 35: determining the fitness of each of the plurality of individuals by comparing their attributes … to the genotype.).
Tnacheri is silent as to the language of:
recorded at receivers deployed to collect seismic data; and
evaluate a productivity of the seismic surface using the surface attribute map.
Nevertheless Ramfjord teaches:
recorded at receivers deployed to collect seismic data (See Figure 3 and para[0063]: Sensors (e.g., receivers) 344.); and
(See para[0108] and para[0120]: assessing the producibility of reservoir rocks.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tnacheri recorded at receivers deployed to collect seismic data; and evaluating a productivity of the seismic surface using the surface attribute map such as that of Ramfjord. Tnacheri and Ramfjord are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramfjord teaches, “geosteering may include directing a wellbore to keep the wellbore in a particular section of a reservoir, for example, to minimize gas and/or water breakthrough and, for example, to maximize economic production from a well that includes the wellbore” (See para[0098]). One of ordinary skill would have been motivated to modify Tnacheri, because combining receivers according to known methods would have yielded the predictable result of obtaining seismic data. Further, one of ordinary skill would have been motivated to modify Tnacheri, because evaluating productivity would help to maximize economic production from a well, as recognized by Ramfjord.

Regarding Claim 19. Tnacheri teaches:
The system of claim 18, 
the instructions further comprising determining weights for each of the 2D slices or each sample of the wavelets (See Col. 4, lines 38-46 and Col. 6, line 63 – Col. 7, line 7: Fitness. The value of the shape of the wavelet can be normalized.), 
(See Col. 4, lines 38-46 and Col. 5, line 62 – Col. 6, line 7: A wheel method can also be used, which associates a selection probability proportional to each individual's fitness. A correlation regarding wavelet shapes is therefore the best way to discriminate between wavelets when looking for horizons.).

Regarding Claim 20. Tnacheri teaches: 
The system of claim 18, 
the instructions further comprising, before extracting the wavelets, determining a wavelet length for the selected seismic cube (See Col. 7, lines 12-21: standard deviation of the lengths of each wavelet of samples that belong to the same subpopulation.), 
wherein the wavelet length represents a number of genes in each of the extracted wavelets (See Col. 8, line 63 – Col. 9, line 2: any number of genotypes can be identified, depending on the sampling size.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863